Electronically Filed
                                                     Supreme Court
                                                     SCWC-12-0000870
                                                     06-NOV-2015
                                                     09:45 AM



                         SCWC-12-0000870

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  ASSOCIATION OF CONDOMINIUM HOMEOWNERS OF TROPICS AT WAIKELE,
                    by its Board of Directors,
                  Respondent/Plaintiff-Appellee,

                               vs.

                       PATSY NAOMI SAKUMA,
                 Petitioner/Defendant-Appellant,

                               and

         FIRST HAWAIIAN BANK, a Hawai#i corporation; and
 WAIKELE COMMUNITY ASSOCIATION, a Hawai#i nonprofit corporation,
                Respondents/Defendants-Appellees.


         CERITORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000870; CIV. NO. 07-1-1487)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI,
 VACATING THE INTERMEDIATE COURT OF APPEALS’ JUDGMENT ON APPEAL,
   AND REMANDING THE CASE TO THE INTERMEDIATE COURT OF APPEALS
  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.
 and Circuit Judge Kubo, in place of Recktenwald, C.J, recused)

          On September 28, 2015, Petitioner/Defendant-Appellant

Patsy Naomi Sakuma (Sakuma) filed an application for a writ of

certiorari seeking review of the Intermediate Court of Appeals’

(ICA) September 23, 2015 judgment on appeal.   Although it is

understandable that the ICA presumed it had jurisdiction and
addressed Sakuma’s appeal after the majority’s opinion in Ass’n

of Condo. Homeowners of Tropics at Waikele ex rel. Bd. of Dirs.

v. Sakuma, 131 Hawai#i 254, 318 P.3d 94 (2013) was issued, our

recent decision in Deutsche Bank Nat’l Trust Co. v. Amasol, 135

Hawai#i 357, 351 P.3d 584 (2015) clarified that the ICA did not

have jurisdiction to hear the appeal.    Therefore,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is accepted.    The ICA’s September 23, 2015 judgment on

appeal is vacated for lack of jurisdiction.    The case is remanded

to the ICA with instructions to temporarily remand the case to

the Circuit Court of the First Circuit (circuit court) to enter a

written order disposing of Sakuma’s June 7, 2012 motion for

reconsideration, and direct the circuit court to supplement the

record on appeal with the written order.

          DATED:    Honolulu, Hawai#i, November 6, 2015.

Patsy N. Sakuma,                  /s/ Paula A. Nakayama
petitioner pro se
                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson

                                  /s/ Edward H. Kubo, Jr.




                                  2